 

Exhibit 10.4

 

LOCK-UP AND NO SHORTING AGREEMENT

 

This Lock-Up and No Shorting Agreement (this “Agreement”) is made as of May 5,
2017 by and between Danco Enterprises, LLC, a limited liability company (the
“Restricted Holder”), and Loton, Corp, a Nevada corporation (the “Company”).
Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the APA (as defined herein).

 

WHEREAS, pursuant to the transactions contemplated under that certain Asset
Purchase Agreement, dated as of May 5, 2017 (the “APA”), by and among the
Company, LiveXLive Tickets, Inc. (the “Buyer”), a Delaware corporation and a
wholly owned subsidiary of the Company, Wantickets RDM, LLC, a Delaware limited
liability company (the “Seller”), Danco Enterprises, LLC, a New York limited
liability company and the managing member of Gamwant LLC, a Delaware limited
liability company and the ultimate parent company of the Seller, Joseph
Schnaier, an individual, and Gamtix LLC, a New York limited liability company,
the Company will acquire the Purchased Assets for 2,000,000 shares (the
“Shares”) of the Company’s common stock, $0.001 par value per share (the “Common
Stock”), and certain other consideration, on the terms and conditions set forth
in the APA (the “Acquisition”); and

 

WHEREAS, the APA provides that, among other things, all of the Shares to be
issued to the Restricted Holder pursuant to the APA (collectively, the
“Restricted Securities”) shall be subject to certain restrictions on Disposition
(as defined below) during the period of twenty-four (24) months immediately
following the Closing Date (the “Restricted Period”), subject to certain
conditions all as more fully set forth herein.

 

NOW, THEREFORE, as an inducement to and in consideration of the Company’s and
Buyer’s agreement to enter into the APA and proceed with the Acquisition, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereby agree as follows:

 

1. Lock Up Period.

 

(a)       During the Restricted Period, the Restricted Holder will not, directly
or indirectly: (i) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of, make any short sale, lend or otherwise dispose
of or transfer any Restricted Securities or (ii) enter into any swap or any
other agreement or any transaction that transfers, in whole or in part, directly
or indirectly, any of the economic consequences of ownership of any Restricted
Securities (with the actions described in clause (i) or (ii) above being
hereinafter referred to as a “Disposition”); provided, however, that if the
Company engages in an underwritten public offering of its equity or convertible
securities prior to the end of the Restricted Period, the managing underwriter
may waive the balance of the Restricted Period if requested by the Company in
its sole and absolute discretion. The foregoing restrictions are expressly
agreed to preclude the Restricted Holder from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of any of the Restricted Securities of the
Restricted Holder during the Restricted Period, even if such securities would be
disposed of by someone other than the Restricted Holder. The Restricted Holder
may sell some or all of the Restricted Securities so long as the purchaser
complies with the provisions of Section 1(c) of this Agreement.

 

(b)       In addition, during the Restricted Period, the Restricted Holder will
not, directly or indirectly, effect or agree to effect any short sale (as
defined in Rule 200 under Regulation SHO of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)), whether or not against the box, establish any
“put equivalent position” (as defined in Rule 16a-1(h) under the Exchange Act)
with respect to any shares of Common Stock, borrow or pre-borrow any shares of
Common Stock, or grant any other right (including, without limitation, any put
or call option) with respect to shares of Common Stock or with respect to any
security that includes, is convertible into or exercisable for or derives any
significant part of its value from shares of Common Stock or otherwise seek to
hedge the Restricted Holder’s position in the Common Stock.

 

 

 

 

(c)       Notwithstanding anything contained herein to the contrary, the
Restricted Holder shall be permitted to engage in any Disposition (w) where the
transferee agrees in writing that the Restricted Securities shall continue to be
subject to the restrictions on transfer set forth in this Agreement and such
transferee is approved by the Company in its reasonable discretion, (x) where
such Disposition is in connection with estate planning purposes, including,
without limitation to an inter-vivos trust and the transferee takes title to
such shares subject to the restrictions on transfer set forth in this Agreement,
(y) upon the written approval of the Company and the lead underwriter in any
underwritten public offering of Company’s securities for gross proceeds to the
Company of at least $50 million, or (z) where such Disposition is to an
affiliate of such Restricted Holder (including entities wholly owned by such
Restricted Holder or one or more trusts where such Restricted Holder is the
grantor of such trust(s)), and with respect to each clause (w) through (z) above
(inclusive), as long as such transferee executes a copy of this Agreement.

 

(d)      Notwithstanding anything contained herein to the contrary, the
restrictions contained in this Agreement shall not apply to any shares of Common
Stock acquired by Restricted Holder in the open market after the closing of the
Acquisition.

 

2. Legends; Stop Transfer Instructions.

 

(a)       In addition to any legends to reflect applicable transfer restrictions
under federal or state securities laws, each stock certificate representing
Restricted Securities shall be stamped or otherwise imprinted with the following
legend:

 

“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS OF A
LOCK-UP AGREEMENT, DATED AS OF MAY 5, 2017, BETWEEN THE HOLDER HEREOF AND THE
ISSUER AND MAY ONLY BE SOLD OR TRANSFERRED IN ACCORDANCE WITH THE TERMS
THEREOF.”

 

(b)      The Restricted Holder hereby agrees and consents to the entry of stop
transfer instructions with the Company’s transfer agent and registrar against
the transfer of the Restricted Securities or securities convertible into or
exchangeable for Restricted Securities held by the Restricted Holder except in
compliance with this Agreement.

 

3. Miscellaneous.

 

(a)       Periodic Reports. The Company shall be permitted at any time to
request from the Restricted Holder such person’s brokerage statement summary
with respect to the Restricted Securities covering any period during the
Restricted Period, and the Restricted Holder shall in good faith provide such
statement to the Company within three (3) business days of the date of such
request.

 

(b)       Specific Performance. The Restricted Holder agrees that in the event
of any breach or threatened breach by the Restricted Holder of any covenant,
obligation or other provision contained in this Agreement, then the Company
shall be entitled (in addition to any other remedy that may be available to the
Company) to: (i) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision; and (ii) an injunction restraining such breach or threatened breach.
The Restricted Holder further agrees that neither the Company nor any other
person or entity shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 3, and the Restricted Holder irrevocably waives any
right that he, she, or it may have to require the obtaining, furnishing or
posting of any such bond or similar instrument.

 

 

 

 

(c)       Other Agreements. Nothing in this Agreement shall limit any of the
rights or remedies of the Company or the Restricted Holder under the APA, or any
of the rights or remedies or any of the obligations of the Company or the
Restricted Holder under any other agreement between the Restricted Holder and
the Company or any certificate or instrument executed by either party in favor
of the other; and nothing in the APA or in any other agreement, certificate or
instrument shall limit any of the rights or remedies or any of the obligations
of the Company or the Restricted Holder under this Agreement.

 

(d)       Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly delivered four business
days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, or one business day after it is sent for next business day
delivery via a reputable nationwide overnight courier service, in each case to
the intended recipient as set forth below:

 

If to the Company: Copy to (which copy shall not constitute notice hereunder):  
  Loton, Corp Foley Shechter LLP 269 South Beverly Drive, Suite 1450 211 East
43rd Street, Suite 609 Beverly Hills, CA 90212 New York, New York 10017 Attn:
Robert S. Ellin, Executive Chairman Attn: Sasha Ablovatskiy, Esq. Facsimile:
Facsimile: (917) 688-4092     If to the Restricted Holder: Copy to (which copy
shall not constitute notice hereunder):

 

To the address set forth on the signature page           hereto.                
          Attn:             Facsimile:      

 

Any party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended. Any party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other parties notice in the manner herein set forth.

 

(e)       Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

 

 

 

 

(f)        Applicable Law; Jurisdiction. THIS AGREEMENT IS MADE UNDER, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW. In any action between or among any of
the parties arising out of this Agreement, (i) each of the parties irrevocably
and unconditionally consents and submits to the exclusive jurisdiction and venue
of the state and federal courts having jurisdiction over New York County, New
York; (ii) if any such action is commenced in a state court, then, subject to
applicable law, no party shall object to the removal of such action to any
federal court having jurisdiction over New York County, New York; (iii) each of
the parties irrevocably waives the right to trial by jury; and (iv) each of the
parties irrevocably consents to service of process by first class certified
mail, return receipt requested, postage prepared, to the address at which such
party is to receive notice in accordance with this Agreement.

 

(g)       Waiver; Termination. No failure on the part of the Company to exercise
any power, right, privilege or remedy under this Agreement, and no delay on the
part of the Company in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver of such power, right, privilege or
remedy; and no single or partial exercise of any such power, right, privilege or
remedy shall preclude any other or further exercise thereof or of any other
power, right, privilege or remedy. The Company shall not be deemed to have
waived any claim arising out of this Agreement, or any power, right, privilege
or remedy under this Agreement, unless the waiver of such claim, power, right,
privilege or remedy is expressly set forth in a written instrument duly executed
and delivered on behalf of the Company; and any such waiver shall not be
applicable or have any effect except in the specific instance in which it is
given. If the APA is terminated, this Agreement shall thereupon terminate.

 

(h)       Captions. The captions contained in this Agreement are for convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.

 

(i)        Further Assurances. The Restricted Holder hereby represents and
warrants that the Restricted Holder has full power and authority to enter into
this Agreement and that this Agreement constitutes the legal, valid and binding
obligation of the Restricted Holder, enforceable in accordance with its terms.
The Restricted Holder shall execute and/or cause to be delivered to the Company
such instruments and other documents and shall take such other actions as the
Company may reasonably request to effectuate the intent and purposes of this
Agreement.

 

(j)        Entire Agreement. This Agreement and the APA (and the other documents
entered into in connection with the Contemplated Transactions) collectively set
forth the entire understanding of the Company and the Restricted Holder relating
to the subject matter hereof and supersedes all other prior agreements and
understandings between the Company and the Restricted Holder relating to the
subject matter hereof.

 

(k)        Non-Exclusivity. The rights and remedies of the parties hereunder are
not exclusive of or limited by any other rights or remedies which the parties
may have, whether at law, in equity, by contract or otherwise, all of which
shall be cumulative (and not alternative).

 

 

 

 

(l)        Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Company and the Restricted Holder.

 

(m)      Assignment. This Agreement and all obligations of the Restricted Holder
hereunder are personal to the Restricted Holder and may not be assigned,
transferred or delegated by the Restricted Holder at any time except as set
forth in Section 1(c) above. The Company may freely assign any or all of its
rights under this Agreement, in whole or in part, to any successor entity
without obtaining the consent or approval of the Restricted Holder.

 

(n)       Binding Nature. Subject to Section 3(m) above, this Agreement will
inure to the benefit of and will be binding upon the Company and its successors
and assigns and the Restricted Holder and the Restricted Holder’s
representatives, executors, administrators, estate, heirs, successors and
assigns.

 

(o)       Survival. Each of the representations, warranties, covenants and
obligations contained in this Agreement shall survive the consummation of the
Acquisition.

 

(p)      Counterparts and Electronic Signature. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument. Signatures
delivered by e-mail and/or .pdf transmission shall be sufficient and binding as
if they were originals and such delivery shall constitute valid delivery of this
Agreement.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first set forth above.

 

  LOTON, CORP       By:  /s/ Robert Ellin   Name: Robert Ellin   Title:
Executive Chairman and President

 

  RESTRICTED HOLDER: (to be signed by the Restricted Holder)       Danco
Enterprises, LLC   (print name)

 

  By: /s/ Joseph Schnaier   Name: Joseph Schnaier   Title: President and CEO

 

  Address: (to be completed by the Restricted Holder)

 

              Email:  

 

 

